DETAILED ACTION
This is the first action on the merits for application 17328155 filed on 12/06/2021.  Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 3, Fig.4 in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.
This application is in condition for allowance except for the presence of claims 1-9, 20 are directed to non-elected without traverse.  Accordingly, claims 1-9, 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Stephen Rost on 1/27/2022.
The application has been amended as follows: 
Claims 1-9, 20 have been canceled. 
Claim 11, line 1 recites “The multiple speed transmission of claim 11,” has been amended as -- The multiple speed transmission of claim 10,--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a multiple speed transmission, specifically,  “a third torque-transmitting mechanism selectively engageable to interconnect the second member of the second planetary gearset and the third member of the first planetary gearset with the first gear” and in combination with the remaining structure of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20180163824) discloses transmission Fig.1 having first member r3 of first planetary gear set pg1 connected to first member r2 of second planetary gear set 
Hwang (KR 2017092381) discloses transmission Fig.1 having a first planetary gear set pg2, second planetary gear set pg3, first torque transmitting device b2, second torque transmitting device c2, a first gear TF2.
Hoffman (US 20150031496) discloses transmission Fig.1 having first planetary gear set 60, second planetary gearset 70, a first gear 84, first torque transmitting device 96.
Lee (US 20170219055) discloses transmission having planetary gearsets and torque transmitting devices see at least Fig.1.
Phillips (US 20090221394) discloses transmission having planetary gearsets and torque transmitting devices see at least Fig.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659